Citation Nr: 9933949	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wound to the left leg.  

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5. Entitlement to service connection for a left shoulder 
disability. 

6. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has current residuals of shrapnel wound to the left leg.  

2.  There is no competent medical evidence of a nexus between 
the veteran's bilateral hip disability and service.  

3.  There is no competent medical evidence that the veteran 
has a current neck disability.

4.  There is no competent medical evidence that the veteran 
currently has a bilateral knee disability.  

5. There is no competent medical evidence that the veteran 
has a current left shoulder disability. 

6.  There is no competent medical evidence of a nexus between 
the veteran's back disability and service.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of shrapnel wound to the left leg is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
bilateral hip disability is not well grounded.  38 U.S.C.A. 
§ 5107.  

3.  The claim of entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107.

5.  The claim of entitlement to service connection for a left 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107.

6.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a left leg disability, 
bilateral hip disability, neck disability, bilateral knee 
disability, back disability, or left shoulder disability.  

VA outpatient treatment records dated from January to 
September 1993 show that the veteran was seen in January 1993 
with complaints of bilateral hip pain and back pain.  The 
veteran reported that he sustained injuries to his left hip 
and back in 1967 while in Vietnam.  He also reported that he 
had experienced pain on and off since the incident.  On 
examination, there was left sided tenderness over the 
lumbosacral area.  Straight leg raising was negative on the 
right and to 60 degrees on the left with shooting pain down 
to the left foot.  The assessment was low back and left hip 
pain, chronic, secondary to old trauma.  Rule out sciatica.

X-rays of the hips showed no evidence of fracture or 
dislocation.  There was evidence of mild degenerative change 
of both hips noted.  There was no evidence of any bony 
metastases or abnormality.  The impression was negative hips, 
bilaterally.  X-rays of the lumbar spine showed the osseous 
structures to be intact with no evidence of fracture, 
dislocation or degenerative disease of the disc or the 
vertebral bodies.  The impression was normal lumbar spine.

The veteran was seen again in January 1993, at which time he 
complained of low back pain and left leg pain.  He reported 
occasional pain shooting down his left leg.  He also reported 
weakness in his left leg.  On examination, he had a positive 
antalgic gait.  Straight leg raising was positive to 75 
degrees on the left and negative on the right.  Sensation was 
intact.  Strength was 5/5.  There was positive left-sided 
paraspinal muscle spasm.

There was increased duration, markedly increase amplitude in 
the left tibias anterior, peroneus longus, flexor digitorum 
longus and L5 paraspinal muscles and mild increased duration 
and amplitude left tensor fascia lata.  The impression was 
moderate left L5 chronic motor radiculopathy involving 
anterior and posterior primary rami.  

VA outpatient treatment records dated in September 1993 show 
that the veteran was seen with complaints of neck and back 
pain.  He reported that the onset of pain in 1967 with 
increased symptomatology over the previous five months.  It 
was noted that the veteran could move his head without any 
problems.  There was no diagnosis provided.  


Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  8 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
injury was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims, (Court) has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous." Arms v. West, 
12 Vet. App. at 195.


Residuals of shrapnel wound to the left leg  

In the instant case, service medical records are negative for 
complaints or treatment referable to shrapnel wound to the 
left leg.  However, the veteran is competent to report such 
an injury.  

There is no competent (medical) evidence that the veteran 
currently has residuals of shrapnel wound to the left leg.  
For his part, the veteran has not reported such residuals.  
Even if he did report such residuals, competent medical 
evidence would be necessary to satisfy the Caluza requirement 
that there be a current disability.  The post service medical 
record is silent as to any such residuals, and the veteran 
has not reported any treatment for a current left leg 
disability.  In the absence of competent evidence of current 
disability, the claim for service connection for residuals of 
shrapnel wound to left leg is not well grounded and must be 
denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).



Bilateral hip disability

The veteran asserts that he has a bilateral hip disability as 
the result of a fall during service.  The veteran is 
competent to report that he sustained such an injury in 
service.

In January 1993, X-rays of the veteran's hips showed mild 
degenerative disease.  This finding constitutes competent 
evidence of a current disability.

There is no medical evidence linking degenerative disease to 
active service.  The veteran is not competent to provide such 
an opinion.  As the Court held in Espiritu v. Derwinski, 2 
Vet. App. 492, questions of medical diagnosis or causation 
require the expertise of a medical professional.  

Under the provisions of 38 C.F.R. § 3.307(a), 3.309(a) 
(1999), degenerative joint disease is a chronic disease.  
Chronic diseases noted in service and at any time, no matter 
how remote, after service, will be service connected without 
the need for additional evidence of a nexus between the 
current diagnosis and service. Savage v. Gober, 38 C.F.R. § 
3.303(b).  However, in the instant case, there is no 
competent evidence of degenerative joint disease in service.  
The veteran would not be competent to report such a diagnosis 
in service.  Grottveit v. Brown; Espiritu v. Derwinski.

The veteran has neither presented, nor reported the existence 
of, evidence of a causal relationship between his post- 
service disability and active service.  Since there is no 
competent evidence of a nexus between his reported injury in 
service and the current disability, the claim is not well 
grounded and must be denied.

Neck, bilateral knee, and left shoulder disabilities

In the instant case, there is no evidence that the veteran 
currently has a neck disability, bilateral knee disability, 
or left shoulder disability.  Although the veteran claims 
that he has the claimed disabilities or their residuals, his 
lay opinion does not constitute competent evidence.  He is 
not qualified to render an opinion as to what is essentially 
a question of medical diagnosis.  Grottveit; Espiritu.  In 
the absence of competent evidence of a current neck 
disability, bilateral knee disability, or a left shoulder 
disability, the claims for service connection for those 
conditions are not well grounded.  Gilpin v. West.

Back disability

As noted above, the veteran's service records are negative 
for complaints, treatment, or diagnosis of a back disability.  
The first objective medical findings of a back disability did 
not occur until many years after service.  Moreover, there 
has been no medical evidence submitted relating a back 
disability to the veteran's period of service.  The veteran 
is not competent to render an opinion that his moderate left 
L5 chronic motor radiculopathy involving anterior and 
posterior was caused by events in service or related to 
service.  Grottveit; Espiritu.  The Board notes that the 
veteran has reported a continuity of symptoms beginning in 
service, and moderate left L5 chronic motor radiculopathy has 
been reported in the current record, however, there is no 
competent (medical) evidence relating this condition to 
service.  Therefore, the claim for a back disability is not 
well grounded. 

General Contentions

The veteran has contended that his service medical records 
are incomplete and that he should be afforded a VA 
examination.  However, inasmuch as his claims are incomplete, 
VA is precluded from assisting him with the development of 
his claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477 (1999).  The Board further notes that additional 
service medical records could not serve to render his claims 
well grounded.  For purposes of establishing well 
groundedness, the Board has accepted the veteran's 
assertion's that he sustained the claimed injuries in 
service.  The missing elements in the veteran's claims are 
competent evidence of a nexus between the claimed injuries 
and current disability, or of current disability.  Additional 
service medical records could not conceivably establish the 
missing nexus or diagnosis of current disability.

ORDER

Service connection for residuals of shrapnel wound to the 
left leg is denied.

Service connection for bilateral hip disability is denied.

Service connection for a neck disability is denied.  

Service connection for bilateral knee disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a back disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

